DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. This rejection is maintained.
 The claims recite lemon balm extract and dandelion extract. These extracts are considered the judicial exceptions because they are all the same components that are naturally found within the plants form which they come and thus the closest counterparts are the extracts itself.
 The claims recite the naturally occurring components found within plants. Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing 
This judicial exception is not integrated into a practical application because the additional elements where the extracts are from whole plants or leaves of the plants, and where the extracts are extracted with a polar solvent consisting of water, methanol, and ethanol, or a mixture of at least two of these (claims 2-5), or wherein the extracts have an efficacy of improving liver functions (claims 8-9), or where they are claimed as a drug or food component having an efficacy of improving liver functions (claims 10-13 and 15-18), does not limit the judicial exceptions in such a way as to incorporate them into a physical form for a specific application. Doing so would further limit the claims into a physical manifestation for the judicial exceptions and incorporate them into a practical application instead of a more general composition that is not so limited. The composition that has the benefits of being efficacious to improve liver health would naturally come from the judicial exceptions and merely claiming these components together does not incorporate them into a specific application. There is no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for improving liver functions is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Wang (US 20130273182 A1), Chen (US 20150366921 A1), Coral (US 20100260874 A1), Djang (US 20060172020 A1), and Farber (US 20060134149 A1).  
Therefore admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 08-09-2021 have been fully considered but they are not persuasive. The applicant argues that the lemon balm and dandelion extracts are not the same as the ones found in nature because they are extracted with a specific solvent and because they are then spray dried into powder. The specific polar solvent and the spray drying does not change the judicial exceptions structurally or functionally. These extracts contain the same . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (JP2013199447A –see IDS) and JA (KR20090018524A). This rejection is maintained and modified to take into account the amendments filed on 08/09/2021.
Ogawa’s general disclosure is to a composition that includes Melissa officinalis for improving liver function (see abstract).
Regarding claim 1,  pertaining to the composition having an efficacy of improving liver functions comprising lemon balm, Ogawa teaches a liver function protection or an improving agent containing Melissa officinalis (see abstract). 
Regarding claims 4 and 5, pertaining to the lemon balm plant being extracted with a polar solvent selected from water, methanol, ethanol, and a mixture of at least two therof, Ogawa teaches the lemon balm being extracted with aqueous ethanol solution (see 0013) which would be encompassed by the instant claim. 
claim 5, 8, 9, 13 and 18 pertaining to the extract wherein the lemon balm extract is extracted from lemon balm leaves, Ogawa teaches that the active ingredient of the liver function-protecting or improving agent is from the lemon balm plant leaves (see 0020). Ogawa also teaches “in order to widen the range of drug selection in hepatitis treatment, it is required to provide a new liver function protecting or improving agent” (see 0009) and this suggests that the composition is a new drug. Ogawa also teaches the composition as a food and drink containing the same agent (see 0001, 0006, and 0009). 
Ja’s general disclosure is to a composition for preventing and treating alcoholic liver disease comprising dandelion extracts (see title and abstract).
Regarding claim 1, pertaining to the composition having an efficacy of improving liver functions comprising dandelion extract, Ja teaches a composition which contains dandelion extract (see abstract) and which has an effect on improving and preventing hepatic function (see page 2, first paragraph). 
Regarding claim 1, pertaining to the lemon balm and dandelion root being at specific ratios for improving liver function, Ogawa teaches where “The use form of the liver function protecting or improving agent of the present invention can be used as it is or in a diluted state, an emulsified state, or in the form of various powdered preparations” (see 0043) and “Although the addition amount of the liver function protecting or improving agent is not particularly limited, it is generally 0.001 to 90% by mass, preferably 0. 1% in the food or beverage containing the liver function protecting or improving agent of the present invention. It is mix | blended so that it may become the addition amount of 01-70 mass%, most preferably 0.1-50 mass.” (see 0045) which would be encompassed by the instant invention.


Regarding claim 2-3, pertaining to the whole dandelion plant being extracted or the dandelion leaves, Ja teaches “The dandelion used in the extraction can be used with either or both of the leaves, stems and roots. Preferably, the whole of the dandelion can be used” (see 2 page, line 8-9) and where the extraction of the dandelion solvent is not limited (see page 2, line 4) and also hot water extracts (see page 2, line 18) and where the dandelion extract can be prepared by using methanol or ethanol (see page 1, third paragraph).
Regarding claims 8-11, 15-18 pertaining to the composition being claimed as a drug or food composition with an efficacy in improving liver functions, Ja teaches that the composition rd paragraph, 1st page).
Therefor it would have been obvious at the effective filing date to one of ordinary skill in the art to combine the dandelion and lemon balm extracts (whether from leaves or whole plants as both are taught in the art and it is routine and conventional to make extracts using different and all parts of plants) because both extracts are known for having activity to improve liver function and for protecting and treating liver disease. It would have further been obvious to optimize the ratio of the herbs as LB:DL to 1:1 to 4 because the amounts are known to be included within a varying degree in the composition and still functional as pointed out by Ja and optimizing each herb in a composition both known for the same treatment and purpose and expecting similar results is prima facie obvious and within the purview of one skilled in the art.
Also it is prima facie obvious to combine two components known in the art to have the same activity to create a single composition with predictable activity.
There would have been little experimentation needed in order to find that the whole plant extraction (not just leaves) of one specific plant can also be applied to another plant where both plant extracts are taught in the art for liver function improvement because extraction methods for whole plants are wildly known in the art and routine and conventional. 



Response to Arguments
Applicant's arguments filed 08-09-2021 have been fully considered but they are not persuasive. The applicant argues that Ogawa and Ja do not teach the ratios of the newly amended claim, however as discussed in the above rejection, Ja teaches varying the active component in a composition in varying amounts and would have been obvious to a person having skill in the art to optimize the two herbs known for the same purpose within a single composition and expect them to function in the same manner. 
The applicant argues that there are unpredicted results from the specific ratios however it only appears that the results are additive at best. Combining the two herbs together both known for the same purpose would ultimately lead to a composition which would have a predictable additive effect from both herbal components. Each of the comparisons for the tests have been examined and compared to control groups and to the LB and DL herbal components alone but do not show synergistic activity which would be an unexpected result. The results do not show that when the two herbal components are combined together at the same concentration would have a greater activity then when compared to each individual component added together on their own. For instance the weights of the mice livers after LB and DL treatment are 3.06 +/- 0.52 and 2.73 +/- 0.71 and the highest weight from the combined LB:DL treatment was at 4.18 +/- 1.21 which does not indicate synergism. The results only show where combining the components at the specified ratios are additive which would be expected. The analysis for the other experiments make similar comparisons where the combined LB:DL ratios are compared to the individual herbal components LB and DL alone but does not look at the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JACOB A BOECKELMANExaminer, Art Unit 1655                                         

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655